Citation Nr: 1715934	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 1984 to February 1987.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for bilateral pes planus.

The Board remanded the appeal in July 2014 for a VA examination and opinion to address service connection for bilateral pes planus.  This was accomplished, and the Board finds that it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Bilateral pes planus was not "noted" at service entrance.

2.  The evidence does not show, clearly and unmistakably, that bilateral pes planus both preexisted service and was not aggravated by service.

3.  Currently diagnosed pes planus is not related to an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, buddy statements, VA and private medical records, and VA examination records.  No additional medical records have been identified by the Veteran to date.  The Board remanded the appeal in July 2014 to obtain VA examinations and opinions to address service connection for bilateral pes planus.  The Board finds that the October 2010 VA examination adequately addressed the Veteran's current diagnosis, adequately addressed questions asked on remand, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).



Entitlement to service connection for pes planus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2016).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (2016).

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

An October 2012 VA examination diagnosed the Veteran with bilateral pes planus.  The Veteran and his representative have contended in a May 2014 appellate brief that the Veteran had a low arch in his feet prior to service, and that his feet became painful due to wearing boots and physical activity in service in a May 2014 request for records.  

The Board finds that bilateral pes planus was not "noted" at service entrance in March 1984.  See 38 C.F.R. § 3.304(b) (2016).  Bilateral pes planus was not indicated in a November 1983 enlistment examination record, and therefore, the Board finds that bilateral pes planus was not noted at service entrance and the presumption of soundness attaches.  As such, the burden has shifted to VA to rebut the presumption of soundness.  Wagner, 370 F.3d 1089.

After reviewing all of the evidence of record, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral pes planus did not clearly and unmistakably preexist service, and was not aggravated in service.

The Veteran has submitted lay evidence in which he contends that a bilateral foot condition existed prior to service.  Specifically, in a May 2014 appellate brief, the Veteran and his representative maintained that he had a low arch prior to entry into service, as reiterated by a November 2011 buddy statement.  In a December 2011 VA Form 9, the Veteran denied having foot problems prior to entering service.  While the Veteran and a lay witness are competent to report an observable foot condition, such as a low arch, the Board finds that the lay history of pre-service existence of a condition without medical evidence documenting the existence of such a condition prior to service is not enough to rebut the presumption of soundness, absent any findings of bilateral pes planus shown at service entrance.  See 38 C.F.R. 3.304 (2016).  Accordingly, the Board finds that the evidence does not show, clearly and unmistakably, that bilateral pes planus both preexisted service and was not aggravated in service.  Therefore, that the presumption of soundness at service entrance has not been rebutted by clear and unmistakable evidence, and the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097 (2016).   

While the Veteran has currently diagnosed bilateral pes planus, a bilateral foot condition was not identified in service and the earliest evidence of bilateral pes planus was shown at the time of an October 2012 VA examination.  The Board notes that private treatment records show the Veteran had undergone left foot surgery in April 2007, however, the post-operative diagnosis was traumatic venous hemangioma, and not the claimed bilateral pes planus on appeal.  The October 2012 VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by an event or injury in service because the Veteran and his service treatment records reconciled no documentation to support his bilateral pes planus.

The Veteran contends, in a December 2011 VA Form 9, that he did not have any problems with his feet prior to service but that he continues to have foot pain to this day due to long road marches conducted in service, which he also reports is worsening.  See April 2014 request for records.  Within the Form 9, the Veteran reported having blood blisters on his feet after these long marches, and would have to take off his boots.  Although the Veteran is competent to report an in-service event or injury, to which he had first-hand knowledge, the Veteran is not competent to provide the etiology of his bilateral pes planus, which the Board finds is a question requiring medical expertise.  See 38 C.F.R. § 3.159(a) (2016).

Based on review of the evidence of record, the Board finds that the Veteran's bilateral pes planus is not related to service.  As discussed above, the Board finds that the Veteran had been exposed long marches while in service and has a current diagnosis of bilateral pes planus.  While the Veteran identified blisters and pain during long marches in service, there is no nexus between his currently diagnosed bilateral pes planus and such complaints in service.  The Board finds probative the competent and credible negative nexus opinion provided in the October 2012 VA examination.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the lack of documentation as to treatment, diagnosis or symptomology of bilateral pes planus while in service.  Neither the Veteran nor his representative have presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral pes planus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection of bilateral pes planus is denied.  38 C.F.R. § 3.303 (2016).


ORDER

Entitlement to service connection for bilateral pes planus is denied.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


